Citation Nr: 1722093	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1962 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1. Resolving reasonable doubt in his favor, the Veteran likely has bilateral hearing loss that is attributable to his period of active military service.

2. Resolving reasonable doubt in his favor, the Veteran likely has tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1. The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2. The Veteran has tinnitus that is the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated in July 2011. 

The notice requirements pertinent to the issues on appeal have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes available service treatment records, VA treatment and examination reports, addendum medical opinions, and statements in support of the claims. The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). The Court in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.

Here, the Veteran contends that his current hearing loss and tinnitus are attributable to noise exposure he experienced while serving on active duty. First, the Board notes that a VA audiology examination confirms that the Veteran has a current hearing loss disability for VA purposes. The Veteran has also been diagnosed with tinnitus. His DD Form 214 indicates that his military occupational specialty was "FA Rad Crmn", and he has stated on multiple occasions that he was exposed to noise during service from his work as gun commander at Fort Carson, Colorado, and as a driver assigned to drive where Long Toms were firing in Korea. His in-service exposure to acoustic trauma is therefore conceded. The Veteran has consistently maintained that he first noticed ringing in his ears and loss of hearing acuity in service and has continued to experience the same symptoms from that time to the present.

Review of the Veteran's service treatment records reflect that they are silent as to any complaints of or treatment for hearing problems or tinnitus. His entrance examination noted slight right ear hearing loss, and at his December 1965 separation medical examination the Veteran was noted to have normal hearing to whisper-voice testing bilaterally. The Veteran's slight right ear hearing loss was not identified as a defect/diagnosis during the entrance examination. Post-service treatment records reflect that the Veteran has been diagnosed with bilateral hearing loss and tinnitus. 

The Veteran reported at a September 2011 VA audiological examination that his tinnitus began during active service. The onset of his hearing loss he reported as unknown. Audiological testing revealed pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 30, 35, 35, 60 and 85, and for the left ear: 25, 35, 30, 70, and 75. The examiner at that time diagnosed the Veteran with bilateral hearing loss, but he gave a negative etiological opinion. The examiner opined that the entrance examination, while likely inaccurate and recorded in haste, reflected pre-existing hearing loss of the left ear. Following this same rationale, the examiner also found the Veteran's tinnitus was not related to active duty noise exposure. An addendum opinion was added to the September 2011 examination which again gave a negative etiological opinion and concluded that the Veteran's hearing loss and tinnitus was more likely than not due to natural progression of hearing loss.

The Veteran was provided another VA audiological examination in May 2012. At the examination, the Veteran reported that his hearing loss began during his active service in Fort Carson, Colorado and had continued since that time. The examiner offered a negative etiological opinion that hearing loss is less likely than not from military service and opined that the Veteran's hearing loss and tinnitus was manifested by natural progression of genetic hearing loss. The examiner noted the Veteran failed to provide direct or indirect evidence of a specific event which caused hearing loss, failed to report his hearing loss until several years after active duty, and showed pre-existing hearing loss on his service entrance hearing examination. The examiner also cited current medical research by the Institute of Medicine (IOM) to explain how it would be possible for the Veteran to have right ear hearing loss upon entrance to service yet have both ears show the same rate of natural hearing loss progression. The examiner gave no rationale for her finding that tinnitus was not etiologically linked to active service. 

In January 2017, the Board requested an additional medical opinion as to the etiology of the Veteran's hearing loss and tinnitus. The examiner reviewed the claims file and considered the Veteran's lay statements. The examiner noted that the discrepancy between the Veteran's entrance examination, which noted slight right ear hearing loss, and the Veteran's separation examination, which did not note any hearing loss, could have been caused by testing error. The examiner opined that the separation examination was likely erroneous, and found that following the benefit of the doubt doctrine, the Veteran's hearing loss and tinnitus were as least as likely as not to be caused by active service. 

The Veteran, his wife, and his son have also submitted written statements to VA in support of the Veteran's service connection claim. To that end, the Veteran has stated on multiple occasions that he was exposed to noise during military service and that his hearing loss and tinnitus began while he was still on active duty. He has further contended that he did not report his hearing problems while in service, or at his separation examination, because he did not want to jeopardize his return home. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board notes that hearing loss and ringing in the ears are the types of symptoms that are readily amenable to lay observation as they are subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Several examination records note the Veteran's continued reports detailing his hearing loss and tinnitus and his contention that he was exposed to sound in service. Nothing in the record contradicts his statements, and his statements are generally consistent with the circumstances of his service. The Board finds the Veteran's statements are credible and probative.

Regarding the Veteran's hearing loss and tinnitus claims, upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for hearing loss and tinnitus is warranted. The evidence shows a current diagnosis of hearing loss and tinnitus, which the Veteran has reported began during service and has continued from that time to the present. With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military personnel records. As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of hearing loss and tinnitus. 

The Board acknowledges that the September 2011 and May 2012 VA examiners stated that they were unable to conclude with at least fifty percent certainty that the Veteran's hearing loss and tinnitus began in or is otherwise etiologically linked to military service. However, the Board finds that these medical opinions did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter, or to his credible and corroborated report of noise exposure in service. Thus, the Board finds that the September 2011 and May 2012 VA examinations are less probative than the January 2017 medical opinion that offered a clear rationale for the finding that the Veteran's hearing loss and tinnitus are likely linked to active duty. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Based upon the opinion of the January 2017 examiner, the Veteran's noise exposure in service, and reports of continuous symptoms since service, the Board finds hearing loss and tinnitus are a result of military service. With resolution of reasonable doubt in the Veteran's favor, service connection for hearing loss and tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


